Citation Nr: 0904445	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  01-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD), claimed as sexual harassment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, denied service 
connection for a borderline personality disorder, which the 
veteran had claimed as "sexual harassment."  Subsequently, 
the issue on appeal has been rephrased to more accurately 
reflect the disabilities reflected in the record and the 
veteran's claim.

The case was previously before the Board on numerous 
occasions, most recently in July 2007, when it was remanded 
for examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran has current medical diagnoses of depression 
and PTSD.  

2.  The veteran did not engage in combat with the enemy.

3.  Service treatment records reveal that the veteran was 
treated during service for symptoms of depression and a 
suicidal gesture, although the final diagnosis was borderline 
personality disorder.

4.  A November 1981 service department mental health 
evaluation reveals that the veteran reported being assaulted 
by her boyfriend, another service member, in September 1981.  
Service treatment records dated in September 1981 reveal 
treatment for a blunt force trauma injury to the eye.

5.  Service personnel records reveal that the veteran's 
performance evaluations revealed a deterioration in work 
performance subsequent to August 1980.  

6.  There is credible supporting evidence that inservice 
stressors of sexual harassment and personal assault occurred.  


CONCLUSION OF LAW

A psychiatric disorder to include depression and PTSD was 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110; 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.3033.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
treatment records; service personnel records; private medical 
treatment records; VA medical records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim for service connection 
for a psychiatric disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources. Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

The veteran claims entitlement to service connection for a 
psychiatric disorder to include depression and PTSD.  
Specifically, she asserts that she was subjected to a non-
combat stressor of being subjected to sexual harassment by 
superior noncommissioned officer in her work section during 
the period of time from May 1980 to the autumn of 1980.  She 
asserts that the harassment was so bad, that at points, she 
feared being sexually assaulted, although this never 
happened.  

The veteran did not engage in combat with the enemy and the 
claimed stressors are not related to combat.  As such, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  

The veteran's separation papers, DD 214 reveal that she was 
separated from service for being a "marginal performer."  
The veteran's service department performance evaluation for 
the period from October 1979 to August 1980 reveal 
consistently good performance rating scores of "8" in all 
areas of evaluation.  The veteran alleges that the sexual 
harassment she was subject to occurred from approximately May 
to September 1980.  Her performance evaluation for the period 
from August 1980 to March 1981 reveals a deterioration in 
work performance as evidenced by decline in her rating scores 
for straight scores of eight to scores being predominantly 
sevens and some scores of six.  Other service personnel 
records related to her early separation from service reveal 
that she had conflicts with her supervisors in the fuels 
branch and had to be reassigned to other duties.  

Review of the veteran's service treatment records reveals 
that she did receive treatment for mental health symptoms 
during service.  A medical record dated November 2, 1980 
reveals that the veteran attempted suicide the day before.  A 
self reported pre-service history indicates that the veteran 
was raised in a household of two alcoholic parents,  She left 
school at age 15 to get married and had two children.  She 
divorced her first husband and enlisted in the Air Force to 
become independent following the divorce.  This record also 
indicates that the veteran was beaten in September 1981 by 
her boyfriend, who was also a service member.  The Board 
notes that service treatment records dated in September 1981 
show treatment for a blunt force trauma injury to the eye, 
which strongly supports that this physical assault occurred.  
The diagnosis on this record is "borderline personality 
disorder manifested by depression and suicidal gesture."  

A November 10 psychiatric evaluation indicates a provisional 
diagnosis of adjustment disorder along with the personality 
disorder.  However, this diagnosis indicates that is 
provisional pending the results of inpatient evaluation.  A 
service department medical statement dated November 12, 1981 
indicated only a diagnosis of borderline personality disorder 
after the inpatient evaluation of the veteran.  

VA medical records dated from 1999 to the present reveal that 
she has been treated for mental health symptoms with 
diagnoses of depression and PTSD.  Looking at the totality of 
the medical evidence of record there is some indication of a 
life-long disposition towards psychiatric symptoms on the 
part of the veteran.  Specifically, she has self reported, in 
service treatment records and post-service psychiatric 
evaluations, a life-long history of depressed feelings dating 
from her teen years prior to service.  She has also reported 
making suicide attempts before, during, and after service.  
However, that she has reported symptoms of depression and 
suicide attempts before service does not arise to the level 
of clear and convincing evidence that any psychiatric 
disorder pre-existed service, as none was identified upon her 
entry into active service.  

The evidence shows that she has been married multiple times, 
including a failed marriage prior to service, and a self 
reported failed marriage to an abusive husband immediately 
after service.  The Board understands the conclusion of the 
RO that the veteran has had life long psychiatric symptoms 
which appear to be more related to ongoing personality and 
relationship difficulties than to service.  However, recent 
diagnoses of PTSD do indicate that her reported stressor of 
claimed sexual harassment during service as one of the causes 
of the PTSD.  There is sufficient supporting evidence to 
confirm that she was assaulted by her boyfriend during 
service as noted in psychiatric treatment records and in the 
records of treatment for an eye injury.  There is no explicit 
report of the sexual harassment she claims to have been 
subjected to during service from May to September 1980.  
However the objective evidence of record in the service 
personnel records does confirm behavior changes including:  
deterioration in work performance, transfer to another 
military duty assignment due to conflicts with a supervisor, 
and the need for psychiatric treatment with anti-depressants 
all beginning October 1980, after she was subjected to the 
harassment.  Moreover, her brother-in-law has credibly 
reported that she spoke to him in June 1980 about the sexual 
harassment she was experiencing.

The Board finds that there is credible supporting evidence 
that the claimed inservice stressors of sexual harassment and 
a physical assault occurred.  There is a current diagnosis of 
PTSD, which medical evidence links, at least in part, to 
inservice stressors.  To the extent that the veteran also has 
a diagnosis of depression, the Board finds that despite the 
inservice diagnosis of personality disorder, that symptoms of 
depression were treated during service and that the veteran 
has exhibited a continuity of symptomatology of depressive 
symptoms ever since.  Accordingly, the evidence of record is 
at least in equipoise and service connection for a 
psychiatric disorder to include depression and PTSD is 
granted.  


ORDER

Service connection for a psychiatric disorder, to include 
depression and PTSD is granted. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


